UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 07-6507



JOHN RAPER,

                                                 Plaintiff - Appellant,

          versus


SERGEANT ADAMS,

                                                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:06-ct-00041-D)


Submitted:    August 23, 2007                 Decided:   August 29, 2007


Before WILLIAMS, Chief Judge, and WILKINS and HAMILTON, Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Raper, Appellant Pro Se.     Lisa Yvette Harper, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John Raper appeals the district court’s order granting

summary judgment in favor of the Defendant and denying relief on

his 42 U.S.C. § 1983 (2000) complaint.   We have reviewed the record

and find no reversible error.       Accordingly, we affirm for the

reasons stated by the district court. Raper v. Adams, No. 5:06-ct-

00041-D (E.D.N.C. Mar. 29, 2007).    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                              - 2 -